SCOTT, J.
Although the defendant called no witnesses, the justice rejected and disbelieved the plaintiff’s testimony, which was wholly uncorroborated, so far as concerns the happening of the accident. The justice had the benefit of an opportunity to judge from the plaintiff’s manner and appearance whether he was entitled to be believed. Under such circumstances, we should, in any case, be slow to reverse a determination deliberately arrived at. ' Even on the face of the evidence there are certain peculiarities which tend to justify the judgment. • According to the plaintiff and his physician, the injuries were very serious—much more so, indeed, than would ordinarily result from such an accident as the plaintiff describes. Notwithstanding'the nature of the injuries, and the fact that one of the attorneys is the plaintiff’s nephew, it did not occur to plaintiff to sue at all 'until several weeks after the accident, and then he contented himself with bringing suit for less than $250—a most inadequate amount of damages for such injuries as he says he suffered. On the whole, we find no reason for reversing the judgment, which is affirmed, with costs.
Judgment affirmed, with costs. All concur.